                  Case 20-13949-PDR         Doc 35    Filed 08/19/20    Page 1 of 19



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

In re:                                                         Case No. 20-13949-BKC-PDR

IRIS ISABEL MORRELL
SS# XXX-XX-8679

           Debtor
                                  /

           TRUSTEE, SCOTT N. BROWN’S MOTION TO APPROVE STIPULATION
            FOR COMPROMISE AND SETTLEMENT BETWEEN TRUSTEE AND
                   DEBTOR REGARDING HOMESTEAD OBJECTION

                    Any interested party who fails to file and serve a written response to
                    this Motion within 21 days after the date of service stated in this
                    Motion shall, pursuant to Local Rule 9013-1(D), be deemed to have
                    consented to the entry of an order in the form attached to this Motion.
                    Any scheduled hearing may then be canceled.

           Scott N. Brown, as Chapter 7 trustee of the bankruptcy estate of Iris Isabel Morrell (the

“Trustee”), through counsel and pursuant to Federal Rule of Bankruptcy Procedure 9019 and

Local Rule 9013-1(D), files this Motion to Approve Stipulation For Compromise and Settlement

Between Trustee and Debtor Regarding Homestead Objection (the “Motion”), and in support

thereof states as follows:

                                             I. Background

           1.       This case commenced with the filing of a voluntary Chapter 7 bankruptcy petition

by the Debtor, Iris Isabel Morrell (the “Debtor”) on March 25, 2020 (the “Petition Date”).

Shortly thereafter, Scott N. Brown was appointed as Chapter 7 trustee of the Debtor’s bankruptcy

estate (the “Estate” or the “Bankruptcy Estate”).

           2.       The 341 Meeting was held and concluded on April 29, 2020.




00621010.DOCX 2
                  Case 20-13949-PDR       Doc 35       Filed 08/19/20   Page 2 of 19
                                                                        Case No. 20-13949-BKC-PDR

The Claimed Homestead Property, the Post-Petition Rental Income

            3.    Line 1.1 of the Debtor’s Schedule “A/B” lists her interest in the real property

located at 6041 N.E. 5th Avenue, Fort Lauderdale, FL 33334 (the “Claimed Homestead

Property”) with a scheduled value of $281,551.00.

            4.    The Claimed Homestead Property is claimed as exempt on Schedule “C” pursuant

to Florida’s Constitutional Homestead Exemption as well as Fla. Stat. 222.01 & 222.02.

            5.    Schedule “D” reflects a $96,365.00 mortgage loan in favor of Chase Mortgage

secured by the Claimed Homestead Property.

            6.    Schedule “I” reflects that the Debtor derives $1,000.00 per month in rental

income, which the Debtor testified was from the rental of a portion of the Claimed Homestead

Property to a non-family member. The Debtor testified that she has been renting a portion of the

Claimed Homestead Property for approximately ten (10) years.

The Trustee’s Objection and Motion to Compel Turnover of Post-Petition Rental Income

            7.    Based on the foregoing, on June 29, 2020, the Trustee filed his (I) Objection to

Debtor’s Claimed Homestead Exemption and (II) Motion to Compel Turnover of Post-Petition

Rental Income (ECF No. 20) (collectively, the “Objection”).

            8.    On July 28, 2020, the Debtor filed her Response to Trustee, Scott Brown’s (I)

Objection to Debtor’s Claimed Homestead Exemption and (II) Motion to Compel Turnover of

Post-Petition Rental Income (ECF No. 29) (the “Debtor Response”), and on July 29, 2020, the

Debtor filed her Motion to Convert Case From Chapter 7 to a Case Under Chapter 13 Under 11

U.S.C. 706(a)(ECF No. 30)(the “Motion to Convert”).

            9.    On July 30, 2020, the Court conducted a preliminary hearing on the Objection,

and, at the request of Debtor’s counsel, deferred ruling and continued the hearing to August 27,



00621010.DOCX 2                                    2
                  Case 20-13949-PDR        Doc 35       Filed 08/19/20      Page 3 of 19
                                                                           Case No. 20-13949-BKC-PDR

2020 at 9:30 a.m. (see ECF No. 31) to give the parties an opportunity to explore settlement

opportunities.

            10.   Thereafter, the parties re-engaged in settlement discussions, reached a settlement

in principle, and agreed to memorialize same..

                                          II. The Settlement 1

            11.   In light of, among other things, the expense and uncertainty of further litigation ,

the Trustee and the Debtor reached a settlement of the dispute regarding the Objection and the

Motion to Convert, on the terms and conditions set forth in Stipulation for Compromise and

Settlement Between Trustee and Debtor Regarding Homestead Objection (the “Stipulation”), a

true and correct copy of which is attached hereto as Exhibit “A” and incorporated by reference.

            12.   Pursuant to the terms of the Stipulation, the Debtor has agreed to pay to the

Trustee, and the Trustee has agreed to accept, the sum of $8,000.00 in cleared funds (the

“Settlement Amount”) in full and final settlement of the Trustee’s objection to the Debtor’s

claimed homestead exemption. The Settlement Amount shall be paid no later than September 10,

2020, by cashier’s check, money order or attorney trust account check payable to “Scott N.

Brown, Trustee” and delivered to the Trustee as follows: c/o Bast Amron LLP, One Southeast

Third Avenue – Suite #1400, Miami, Florida 33131.

            13.   In addition, and subject to this Court’s approval, the Settlement Parties agree that

hearings on both the Objection and the Motion to Convert shall be continued pending entry of

the Approval Order, and that upon entry of the Approval Order: (a) the Trustee shall upload an




1
  The following is a summary of the key terms of the Settlement. The terms of the Stipulation control and
all parties are urged to review same. All capitalized terms not otherwise defined in this Motion shall have
the meanings ascribed to them in the Stipulation.


00621010.DOCX 2                                     3
                  Case 20-13949-PDR        Doc 35       Filed 08/19/20   Page 4 of 19
                                                                         Case No. 20-13949-BKC-PDR

agreed order denying the Objection as moot pursuant to settlement; and (b) the Debtor shall

withdraw the Motion to Convert

            14.   The Stipulation also contains, among other things: (a) representations and

warranties; (b) venue and jurisdiction provisions; and (c) default provisions.

                                 III. Legal Standard for Settlement

            15.   Before addressing the substantive issues, it is important to note that the Settlement

arose from extensive settlement discussions and negotiations between the Settlement Parties. The

Settlement was negotiated at arm’s-length and approval is in accord with the strong public policy

which favors settlement in all types of litigation. In re Grau, 267 B.R. 896, 899 (Bankr. S.D.

Fla. 2001).

            16.   Bankruptcy Rule 9019(a) provides: “On motion . . . and after a hearing on notice

to creditors, the debtor . . . and to such other entities as the court may designate, the court may

approve a compromise or settlement.”

            17.   As this Court has previously found, “approval of a settlement in a bankruptcy

proceeding is within the sound discretion of the Court, and will not be disturbed or modified on

appeal unless approval or disapproval is an abuse of discretion.” In re Arrow Air, Inc., 85 B.R.

886, 891 (Bankr. S.D. Fla. 1988) (Cristol, J.) (citing Rivercity v. Herpel (In re Jackson Brewing

Co.), 624 F.2d 599, 602-03 (5th Cir. 1980); Anaconda-Ericsson, Inc. v. Hessen (In re Teltronics

Servs., Inc.), 762 F.2d 185, 189 (2d Cir. 1985); In re Prudence Co., 98 F.2d 559 (2d Cir. 1938),

cert. denied sub nom. Stein v. McGrath, 306 U.S. 636 (1939)).

            18.   The test is whether the proposed settlement “falls below the ‘lowest point in the

range of reasonableness.’” Arrow Air, 85 Bankr. 891 (quoting Teltronics Servs., 762 F.2d 189;

Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir.), cert. denied, 464 U.S. 822

(1983)).

00621010.DOCX 2                                     4
                  Case 20-13949-PDR       Doc 35       Filed 08/19/20   Page 5 of 19
                                                                        Case No. 20-13949-BKC-PDR

            19.   According to the United States Eleventh Circuit Court of Appeals, when a

bankruptcy court decides whether to approve or disapprove a proposed settlement, it must

consider:

                  (a)    the probability of success in the litigation;
                  (b)    the difficulties, if any, to be encountered in the matter of collection;
                  (c)    the complexity of the litigation involved, and the expense, inconvenience
                         and delay necessarily attending it; and
                  (d)    the paramount interest of the creditors and a proper deference to their
                         reasonable views in the premises.

Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II. Ltd.), 898 F.2d 1544 (11th Cir. 1990). See

Jackson Brewing, 624 F.2d 602, quoted in Arrow Air, 85 B.R. 891.

            20.   Because the Proposed Settlement, among other things: (a) resolves the Objection

and the Motion to Convert by lump-sum payment; (b) is equitable based on the totality of the

circumstances; (c) avoids the expense and uncertainty of further litigation; and (d) permits the

Trustee to conclude his administration of this Estate in short order, the Trustee believes that the

Settlement meets the standards set forth in In re Justice Oaks II, and therefore, recommends

approval of the settlement as fair and reasonable, and within the reasonable range of possible

litigation outcomes.

            21.   Pursuant to Local Rule 9013-1(D), a copy of the proposed Order is attached

hereto as Exhibit “B.”

            WHEREFORE, Scott N. Brown, as Chapter 7 trustee of the Bankruptcy Estate of Iris

Isabel Morrell, respectfully requests this Honorable Court enter an Order: (1) granting the instant

Motion; (2) finding that the Settlement meets the factors set forth in In re Justice Oaks II, Ltd.

and falls above the lowest point in the range of reasonableness; (3) approving the Settlement and

the Stipulation in its entirety; and (4) granting such other and further relief as this Court deems

just and proper.


00621010.DOCX 2                                    5
                  Case 20-13949-PDR      Doc 35       Filed 08/19/20   Page 6 of 19
                                                                       Case No. 20-13949-BKC-PDR



                                                       Respectfully submitted,

                                                       BAST AMRON LLP
                                                       Counsel for the Trustee, Scott N. Brown
                                                       SunTrust International Center
                                                       One Southeast Third Avenue, Suite 1400
                                                       Miami, Florida 33131
                                                       Telephone: 305.379.7904
                                                       Email: sbrown@bastamron.com

                                                       By: /s/ Scott N. Brown
                                                            Scott N. Brown (FBN 663077)

                                  CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served this

19th day of August, 2020.


                                                              /s/ Scott N. Brown
                                                              Scott N. Brown (FBN 663077)

VIA CM/ECF

      •     Taji S Foreman tforeman@kahaneandassociates.com,
            bkecf@kahaneandassociates.com;mgranger@kahaneandassociates.com;5456272420@fil
            ings.docketbird.com
      •     Conwade D. Lewis vwlewis@aol.com
      •     Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

VIA U.S. MAIL

[See attached mailing matrix]




00621010.DOCX 2                                   6
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 7 of 19




               Exhibit “A”
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 8 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 9 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 10 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 11 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 12 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 13 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 14 of 19
Case 20-13949-PDR   Doc 35   Filed 08/19/20   Page 15 of 19




               Exhibit “B”
                  Case 20-13949-PDR              Doc 35       Filed 08/19/20        Page 16 of 19




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

In re:                                                                    Case No. 20-13949-BKC-PDR

IRIS ISABEL MORRELL
SS# XXX-XX-8679

           Debtor
                                      /

          ORDER GRANTING TRUSTEE, SCOTT N. BROWN’S MOTION TO
     APPROVE STIPULATION FOR COMPROMISE AND SETTLEMENT BETWEEN
         TRUSTEE AND DEBTOR REGARDING HOMESTEAD OBJECTION

           THIS CAUSE having come before the Court upon Trustee, Scott N. Brown’s Motion to

Approve Stipulation for Compromise and Settlement Between Trustee and Debtor Regarding

Homestead Objection (ECF No. __)(the “Motion”), 1 and the Court, having been advised by

movant through the submission of the instant order that: (i) the Motion was served on all parties

required by Local Rule 9013-1(D); (ii) the 21-day response time provided by that rule has

expired; (iii) no one has filed, or served on the movant, a response to the Motion; and (iv) the

form of order was attached as an exhibit to the Motion; having reviewed the Motion, the

1
    All capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Motion.


00621009.DOCX
                Case 20-13949-PDR         Doc 35    Filed 08/19/20     Page 17 of 19
                                                                       Case No. 20-13949-BKC-PDR


Stipulation attached as Exhibit “A” to the Motion (the “Stipulation”), and the Court file, having

noted that no objections were filed, finding that the settlement subject of the Motion meets the

criteria set forth in In re Justice Oaks II. Ltd., 898 F.2d 1544 (11th Cir. 1990) and thus, is in the

best interests of this Estate, and finding that the notice of the proposed compromise and

settlement is sufficient to comply with Bankruptcy Rules 9019 and 2002(a)(3), Local Rule 9013-

1(D) and any other applicable notice requirement, it is

                 ORDERED as follows:

           1.    The Motion is granted.

           2.    The compromise and settlement is approved on the terms and conditions set forth

in the Stipulation attached as Exhibit “A” to the Motion, which terms and conditions are

incorporated herein by reference.

           3.    Without limiting the generality of the foregoing, the Trustee is authorized to: (a)

take such actions; and (b) execute such documents, as he deems reasonable, necessary and/or

desirable to effectuate the Settlement.

           4.    This Court shall retain sole and exclusive personal and subject matter jurisdiction

to implement, interpret and enforce the terms and conditions of the settlement and adjudicate any

and all disputes arising from, or related to, the settlement.

                                                 ###




00621009.DOCX
                Case 20-13949-PDR            Doc 35       Filed 08/19/20        Page 18 of 19
                                                                                Case No. 20-13949-BKC-PDR


Submitted by:

Scott N. Brown, Esquire
BAST AMRON LLP
Counsel for Trustee, Scott N. Brown
One Southeast Third Avenue, Suite 1400
Miami, Florida 33131
Telephone: 305.379.7904
Email: sbrown@bastamron.com

Copy furnished to:
Scott N. Brown, Esquire
Attorney Brown is hereby directed to serve a copy of this Order immediately upon receipt on all interested parties
and file a Certificate of Service.




00621009.DOCX
                                  Case 20-13949-PDR              Doc 35       Filed 08/19/20         Page 19 of 19
Label Matrix for local noticing                        JPMorgan Chase Bank, National Association            Bank of America
113C-0                                                 Kahane & Associates, P.A.                            4909 Savarese Circle
Case 20-13949-PDR                                      c/o Taji Foreman, Esq.                               Fl1-908-01-50
Southern District of Florida                           8201 Peters Rd # 3000                                Tampa, FL 33634-2413
Fort Lauderdale                                        Plantation, FL 33324-3292
Wed Aug 19 15:53:27 EDT 2020
Capital One                                            Chase Mortgage                                       Comenity Bank/Dots
Attn: Bankruptcy                                       Chase Records Center/Attn: Correspondenc             Attn: Bankruptcy
Po Box 30285                                           Mail Code LA4 5555 700 Kansas Ln                     Po Box 182125
Salt Lake City, UT 84130-0285                          Monroe, LA 71203                                     Columbus, OH 43218-2125


Midland Funding                                        Midland Funding LLC                                  Navient
Attn: Bankruptcy                                       PO Box 290335                                        Attn: Bankruptcy
350 Camino De La Reine Ste 100                         Tampa, FL 33687-0335                                 Po Box 9640
San Diego, CA 92108-3007                                                                                    Wilkes-Barre, PA 18773-9640


Navy FCU                                               Navy Federal Credit Union                            Navy Federal Credit Union
Attn: Bankruptcy Dept                                  Attn: Bankruptcy                                     Attn: Bankruptcy Dept
Po Box 3000                                            Po Box 3000                                          Po Box 3000
Merrifield, VA 22119-3000                              Merrifield, VA 22119-3000                            Merrifield, VA 22119-3000


Navy Federal Cu                                        Office of the US Trustee                             One Advantage LLC
Attn: Bankruptcy                                       51 S.W. 1st Ave.                                     PO Box 025437
Po Box 3000                                            Suite 1204                                           Miami, FL 33102-5437
Merrifield, VA 22119-3000                              Miami, FL 33130-1614


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                   Portfolio Recovery Associates LLC                    Synchrony Bank/ JC Penneys
PO BOX 41067                                           c/o Pollack & Rosen PA                               Attn: Bankruptcy
NORFOLK VA 23541-1067                                  806 Douglas Rd #200                                  Po B 965064
                                                       Coral Gables, FL 33134-2082                          Orkando, FL 32896-5064


TD Bank USA NA                                         Target                                               Conwade D. Lewis Esq.
c/o RAS LaVrar LLC                                     c/o Financial & Retail Srvs                          3500 N State Rd 7 Ste#440
1133 S University Dr 2nd FL                            Mailstop BT POB 9475                                 Lauderdale Lakes, FL 33319-5627
Plantation, FL 33324-3303                              Minneapolis, MN 55440-9475


Iris Isabel Morrell                                    Scott N Brown
6041 NE 5 Ave                                          1 SE 3 Ave #1400
Ft Lauderdale, FL 33334-1942                           Miami, FL 33131-1708




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery                                     End of Label Matrix
Attn: Bankruptcy                                       Mailable recipients    22
120 Corporate Blvd                                     Bypassed recipients     0
Norfold, VA 23502                                      Total                  22
